984 F.2d 642
Julia Donelson HOUSTON, et al., Plaintiffs-Appellees,v.Ruth M. THOMAS, et al., Defendants,State of Louisiana and Lake Providence Port Commission,Intervening Defendants-Appellants.
No. 90-1031.
United States Court of Appeals,Fifth Circuit.
Feb. 12, 1993.

Gary L. Keyser, Asst. Atty. Gen., William J. Guste, Jr., Atty. Gen., Baton Rouge, LA, for intervening defendants-appellants.
Robert R. Bailess, Wheeles, Beanland, Shappley & Bailess, Vicksburg, MS, for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Mississippi;  William Henry Barbour, Jr., Chief Judge.
Before POLITZ, Chief Judge, and DUHE, Circuit Judge1.
PER CURIAM:


1
As directed by the Supreme Court2, this matter is remanded to the district court which shall dismiss the claims of Louisiana against Mississippi for lack of jurisdiction, and which shall proceed to determine the claims of the private litigants.


2
REMANDED WITH INSTRUCTIONS.



1
 Judge Alvin B. Rubin was a member of the original panel which heard this case but he died on June 11, 1991.   This matter is being handled by a quorum.  28 U.S.C. § 46(d)


2
 Mississippi et al. v. Louisiana et al., --- U.S. ----, 113 S. Ct. 549, 121 L. Ed. 2d 466 (1992)